t c summary opinion united_states tax_court alva cotter shell iv petitioner and jamie l jones intervenor v commissioner of internal revenue respondent docket no 14736-02s filed date alva cotter shell iv pro_se jamie l jones pro_se pamela l mable for respondent armen special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect at the time that the petition was filed the decision to unless otherwise indicated all subsequent section references are to the internal_revenue_code in effect for the taxable_year in issue and all rule references are to the tax_court rules_of_practice and procedure be entered is not reviewable by any other court and this opinion should not be cited as authority pursuant to the provisions of sec_6015 petitioner made an administrative request for relief from a federal_income_tax deficiency respondent denied petitioner’s request for relief in a final notice_of_determination issued on date petitioner timely filed a petition with this court under sec_6015 for review of respondent’s determination intervenor petitioner’s former wife filed a notice of intervention under rule b and opposes such relief the sole issue for decision is whether respondent abused his discretion in denying petitioner relief from joint_and_several_liability under sec_6015 we hold that he did not background some of the facts have been stipulated and are so found petitioner resided in pitts georgia at the time that his petition was filed with the court petitioner and intervenor jamie l jones intervenor were married to each other on date and had one child a son during their marriage during petitioner worked as a full-time_employee for the city of cordele and as a part-time_employee for gin co inc petitioner earned_income of dollar_figure and dollar_figure respectively at each job in intervenor worked part time at five different jobs and earned total income of dollar_figure during intervenor’s earnings were deposited into the joint checking account she maintained with petitioner petitioner knew of intervenor’s employment and earnings during their marriage both petitioner and intervenor participated together in their financial matters for example personal and household expenses were paid_by both petitioner and intervenor from their joint checking account petitioner’s and intervenor’s joint federal_income_tax return was prepared and electronically filed by a paid income_tax_return_preparer prior to meeting with their return preparer petitioner and intervenor discussed not reporting all of intervenor’s income in order to qualify for a greater earned_income_credit therefore petitioner and intervenor together met with their return preparer the information petitioner and intervenor provided their return preparer included all of petitioner’s income and dollar_figure of intervenor’s income both petitioner and intervenor knew that dollar_figure of intervenor’s income was not reported on their return petitioner and intervenor received a refund of their taxes in the amount of dollar_figure more than half of which was attributable to the earned_income_credit petitioner and intervenor separated in date and were divorced on date petitioner was awarded custody of their son and intervenor was allowed visitation rights the divorce decree made no provision for any joint liabilities including any federal_income_tax liabilities on date respondent sent both petitioner and intervenor a notice_of_deficiency determining a deficiency in their federal income taxes in the amount of dollar_figure the deficiency was based on intervenor’s unreported income and the disallowance of most of the claimed earned_income_credit neither petitioner nor intervenor filed a petition with the court to contest their tax_deficiency on date petitioner submitted to respondent a form_8857 request for innocent spouse relief requesting sec_6015 relief on date respondent sent a letter to petitioner requesting that he complete a questionnaire to assist in respondent’s determination petitioner did not respond to the questionnaire or otherwise provide respondent with any of his financial information on date respondent issued a notice of final_determination advising petitioner that he was not entitled to relief under sec_6015 at the time of trial in date petitioner was employed as an aircraft worker at robbins air force base earning an annual base salary of approximately dollar_figure petitioner also received dollar_figure in monthly disability benefits from the veterans benefits administration discussion as a general_rule spouses filing a joint federal_income_tax return are jointly and severally liable for all taxes shown on the return or found to be owing sec_6013 115_tc_183 affd 282_f3d_326 5th cir however relief from joint_and_several_liability is available to certain taxpayers under sec_6015 there are three types of relief available under sec_6015 sec_6015 provides full or apportioned relief from joint_and_several_liability sec_6015 provides proportionate tax relief to divorced or separated taxpayers and sec_6015 provides equitable relief from joint_and_several_liability in certain circumstances if neither sec_6015 nor c is available petitioner concedes that he is not eligible for relief under either sec_6015 or c petitioner has instead requested equitable relief under sec_6015 sec_6015 provides sec_6015 equitable relief --under procedures prescribed by the secretary if-- taking into account all the facts and circumstances it is inequitable to hold the individual liable for any unpaid tax or any deficiency or any portion of either and relief is not available to such individual under subsection b or c the secretary may relieve such individual of such liability we review respondent’s denial of equitable relief to petitioner under an abuse_of_discretion standard cheshire v commissioner t c pincite 114_tc_276 petitioner bears the burden of proving that respondent’s denial of equitable relief under sec_6015 was an abuse_of_discretion rule a 119_tc_306 118_tc_106 petitioner must demonstrate that respondent exercised his discretion arbitrarily capriciously or without sound basis in fact or law jonson v commissioner supra pincite 112_tc_19 as directed by sec_6015 the commissioner has prescribed procedures to be used in determining whether the requesting spouse qualifies for relief from joint_and_several_liability under sec_6015 these procedures are set forth in revproc_2000_15 2000_1_cb_447 where as is the case here the requesting spouse satisfies the threshold condition sec_2 as relevant herein revproc_2000_15 sec_3 2000_1_cb_447 is applicable for any liability for tax arising on or before date that was unpaid on that date set forth in section dollar_figure of the revenue_procedure section dollar_figure of the revenue_procedure lists several nonexclusive factors to be considered by the commissioner in determining eligibility for equitable relief no single factor will be determinative of whether equitable relief will or will not be granted in any particular case rather all factors will be considered and weighed appropriately revproc_2000_15 sec_4 c b pincite the nonexclusive list of factors that the commissioner will consider as weighing in favor of granting relief includes the requesting spouse is separated or divorced from the nonrequesting spouse the requesting spouse would suffer economic hardship if relief is not granted the requesting spouse was abused by the nonrequesting spouse the requesting spouse did not know or have reason to know of the items giving rise to the deficiency the nonrequesting spouse has a legal_obligation pursuant to a divorce decree or agreement to pay the unpaid liability and the unpaid liability is attributable solely to the nonrequesting spouse see revproc_2000_15 sec_4 c b pincite the nonexclusive list of factors that the commissioner will consider as weighing against granting of relief includes the item giving rise to the deficiency is attributable to the requesting spouse the requesting spouse knew or had reason to know of the item giving rise to the respondent concedes that petitioner has satisfied the threshold conditions of sec_4 deficiency the requesting spouse significantly benefited beyond normal support from the item giving rise to the deficiency the requesting spouse will not suffer economic hardship if relief is denied the requesting spouse has not made a good_faith effort to comply with federal_income_tax laws in the tax years following the tax_year to which the request for relief relates and the requesting spouse has a legal_obligation pursuant to a divorce decree or agreement to pay the unpaid liability see revproc_2000_15 sec_4 c b pincite petitioner primarily relies on the fact that the unreported income items giving rise to the deficiency are attributable solely to his former spouse and that he would suffer economic hardship if he did not receive relief respondent argues that petitioner is not eligible for relief because the negative factors in favor of not granting relief under sec_6015 outweigh the positive factors in favor of granting relief although it is clear that the unreported income was solely attributable to the earnings_of intervenor the remaining factors weigh heavily against granting petitioner equitable relief petitioner admits that he knew of intervenor’s employment during and that she derived income from that employment intervenor’s unreported earnings were deposited in a joint checking account for their mutual benefit petitioner and intervenor discussed not reporting a portion of her income on their return prior to their meeting with their return preparer petitioner knew that dollar_figure of intervenor’s earnings were not reported on their return petitioner along with intervenor benefited from the unreported income by receiving a larger tax_refund in there was also no legal_obligation pursuant to the divorce decree or other agreement for intervenor to pay the outstanding joint tax_liability finally petitioner has also failed to establish that he will suffer economic hardship if equitable relief is not granted in determining whether a requesting spouse will suffer economic hardship the revenue_procedure refers to rules similar to those provided in sec_301_6343-1 proced admin regs that regulation generally provides that an individual suffers an economic hardship if the individual is unable to pay his or her reasonable basic living_expenses see id petitioner relies solely on the fact that he is a single father who receives no child_support however petitioner is currently employed and earns an annual base salary of dollar_figure petitioner also receives monthly disability payments of dollar_figure petitioner has provided no information as to his monthly expenses petitioner likewise did not provide respondent with any evidence of financial hardship during respondent’s decision- making process thus petitioner has failed to show that he will suffer any economic hardship if equitable relief is denied based on the facts and circumstances presented in this case we find that the factors against equitable relief outweigh the factors in favor of equitable relief accordingly we hold that it was not an abuse_of_discretion by respondent to deny petitioner’s claim for equitable relief under sec_6015 reviewed and adopted as the report of the small_tax_case division to reflect the foregoing decision will be entered for respondent
